
	
		II
		111th CONGRESS
		1st Session
		S. 1979
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain fiberglass
		  sheets used to make ceiling tiles.
	
	
		1.Certain fiberglass sheets
			 used to make ceiling tiles
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Thin smooth nonwoven fiberglass sheets, approximately 0.4 mm to
						0.8 mm thick, comprised principally of a blend of 8 micron and 10 micron glass
						fibers bound in an acrylic latex binder cross-linked with a
						melamine-formaldehyde resin of a kind primarily used as acoustical facing for
						ceiling panels (provided for in subheading 7019.32.00)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
